ACCEPTED
                                                                                   09-18-00122-CV
                                                                         NINTH COURT OF APPEALS
                                                                                BEAUMONT, TEXAS
                                                                                  4/3/2018 1:50 PM
                                                                             CAROL ANNE HARLEY
                                                                                            CLERK



                No. 09-18-00122-CV
                                                                 FILED IN
                                                          9th COURT OF APPEALS
                       IN THE COURT OF APPEALS              BEAUMONT, TEXAS
                   FOR THE NINTH DISTRICT OF TEXAS        4/3/2018 1:50:46 PM
                                                           CAROL ANNE HARLEY
                                                                  Clerk

             AmeriGas Propane, L.P., appellant
                          v.
    Jose Francisco Aboytes-Muñiz, Andy Medina-
   Cardenas and Bernabe Bustillo-Rivera, appellees

           On Appeal from the 284th Judicial District Court
                    Montgomery County, Texas
                         Tr. Ct. No. 15-09-09003


   NOTICE OF APPEARANCE OF ADDITIONAL AND LEAD COUNSEL


TO THE NINTH COURT OF APPEALS:

      Appellees, Jose Francisco Aboytes-Muñiz, Andy Medina-Cardenas

and Bernabe Bustillo-Rivera, file this notice of designation of counsel

adding Timothy A. Hootman as lead counsel. See TEX. R. APP. P. 6.1(c).

      Dale W. Felton and Lisa J. Mathews are currently listed as counsel in

the Court of Appeals for appellee, Jose Francisco Aboytes-Muñiz. Langdon

Smith, Michael Gomez and Kyle Schnitzer are currently listed as counsel in

the Court of Appeals for appellees, Andy Medina-Cardenas and Bernabe

Bustillo-Rivera. All appellees hereby designated Timothy A. Hootman as

additional counsel. Hootman will act as lead counsel.

                                     1
Respectfully submitted,

/s/Timothy A. Hootman
Timothy A. Hootman SBN 09965450
thootman2000@yahoo.com
2402 Pease St
Houston, TX 77003
713.247.9548 (office)
713.366.6229 (cell)
713.583.9523 (fax)
ATTORNEY ON APPEAL AS LEAD FOR
APPELLEES, JOSE FRANCISCO ABOYTES-
MUÑIZ, ANDY MEDINA-CARDENAS AND
BERNABE BUSTILLO-RIVERA

/s/Dale W. Felton
Dale W. Felton SBN 06893000
dwf@dalefelton.com
18198 FM 362
Navasota, TX 77868
936.727.0450 (office)

Lisa J. Mathews SBN 24084454
lisamathewslaw@yahoo.com
2257 N. Loop 336 W. #140463
Conroe, TX 77304
936.718.1779
866.366.9656 (fax)
ATTORNEYS ON APPEAL AND IN THE
TRIAL COURT FOR APPELLEE, JOSE
FRANCISCO ABOYTES-MUÑIZ

/s/Langdon Smith
Langdon Smith SBN 00797456
lsmith@jimadler.com
Michael Gomez SBN 24029578
mgomez@jimadler.com
Kyle Schnitzer SBN 24083811
kschnitzer@jimadler.com
JIM S. ADLER & ASSOCIATES
3D International Tower
1900 West Loop South, 20th Fl.
Houston, TX 77027

2
                                      713.735.2114 (office)
                                      713.781.2514 (fax)
                                      ATTORNEYS ON APPEAL AND IN THE
                                      TRIAL COURT FOR APPELLEES, ANDY
                                      MEDINA-CARDENAS AND BERNABE
                                      BUSTILLO-RIVERA

                       CERTIFICATE OF SERVICE
      I certify that on this day, the above document was served

electronically through the electronic filing manager or email on the parties

below.

                   Jerry L. Mitchell, Jr.
                   jmitchell@fulkersonlotz.com
                   Wesley G. Lotz
                   wlotz@fulkersonlotz.com
                   Nick Brown
                   nbrown@fulkersonlotz.com
                   FULKERSON LOTZ LLP
                   4511 Yoakum Blvd., Ste. 200
                   Houston, TX 77004
                   Byron C. Keeling
                   bck@keelingdownes.com
                   KEELING & DOWNES, P.C.
                   1500 McGowen, Ste. 220
                   Houston, TX 77004

Dated: April 3, 2018

                                      /s/Timothy A. Hootman
                                      Timothy A. Hootman




                                     3